Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action in merits.  Claims 1-22, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0076226, filed on 7/2/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/19, and 10/8/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-13, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “Progressive Growing of GANs for Improved Quality, Stability, and Variation”, Karras et al. Published as conference paper at ICLR 2018, Feb, 26, 2018, (hereinafter Karras) in view of US 2018/0341872 A1, Wang et al. (hereinafter Wang) and further in view of US 2012/0233127 A1, Solmer et al. (hereinafter Solmer).
As to claim 1, Karras discloses a method of building an image model, the method comprising: generating a target image model comprising an additional layer and remaining layers that are same as layers of a reference image model (Fig 1, both G and D having 4x4 pixels being the reference image model, a target model having additional layer of 8x8 being added; Sec 2); 
performing a first training for the additional layer of the target image model based on the reference image model (Fig 2, additional (new) layer(s) added being faded (trained) with weight increases linearly from 0-1 to smooth sudden change); and 
in response to a completion of the first training of the additional layer, performing a second training for all layers of the target image model based on the reference image model, the all layers of the target image model including the additional layer and the remaining layers (Figs 1-2, additional layer added then being trained along with other layers to improve resolution of the image; Sec 2). Note although Karras teaches more than one layer may be added to the model to progressively increase resolution of image, it would have been obvious that adding one layer to the reference image model would also serve the purpose. 
Karras does not expressly teach performing a first training for the additional layer of the target image model based on a difference between feature data output from the reference image model and feature data output from the target image model
Wang, in the same or similar field of endeavor, further teaches performing a first training for the additional layer of the target image model based on a difference between feature data output from the reference image model and feature data output from the target image model (pars 0072-0073, the parameters of the pre-trained CNN or the reference image model are fixed while only the parameters of the adaptive CNN is trained to fit the current task (e.g. only the parameters of the added layer(s) being trained); pars 0007, 0009-0010, 0015-0017, the training error being the difference between the image feature output from the pre-trained CNN output and the adaptive CNN output). 
Wang also discloses the adaptive CNN can be further updated or refined after being trained (e.g. after the training of the additional layer being trained) (pars 0015, 0031-0032).  
Additionally, Solmer, in the same or similar field of endeavor, also teaches an additional layer added to the model may be initialized and trained while keeping the rest of the weights in the neural network fixed.  Once the added layer being trained (e.g. in response to a completion of the first training of the additional layer), the entire network is then trained (par 0094). 
Therefore, consider Karras, Wang, and Solmer’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Wang and Solmer’s teachings as described above in Karras for performing adaptive neural network training for extracting and classifying input image features.
 
As to claim 2, Karras as modified discloses the method of claim 1, wherein the generating of the target image model comprises generating the target image model by connecting the additional layer to a layer located on an input side of the remaining 

As to claim 3, Karras as modified discloses the method of claim 1, wherein the generating of the target image model comprises initializing the additional layer by assigning a random value to each nodes of the additional layer (Karras: Sec. 4.1; Fig 9, showing results of training starting from ten random initializations).  

As to claim 4, Karras as modified discloses the method of claim 1, wherein the training of the additional layer comprises: determining a reference model output from an image with a converted training input, based on the reference image model (Karras: Fig 1; sec 2, training started with low resolution image (e.g. converted training input); and training the target image model based on the reference model output (Karras: Figs 1-2; sec 2, progressively increase the resolution (from reference output) by adding layers to the network).  

As to claim 5, Karras as modified discloses the method of claim 4, wherein the determining of the reference model output comprises: generating a conversion image by converting the training input based on an input layer of the reference image model (sec 2, Fig 1, conversion image with 4x4 low spatial resolution); and computing the reference model output from the conversion image (Karras: sec 2, Fig 1, model output also with 4x4 spatial resolution).  



As to claim 7, Karras as modified discloses the method of claim 6, wherein the training of the additional layer comprises: computing an error based on the reference model output and the target model output (Wang: pars 0009-0010, 0016-0017); and updating a parameter of at least a portion of the remaining layers and the additional layer in the target image model based on the computed error (Wang: pars 0009, 0016, 0026, adaptive CNN training until the training error converges) .   

As to claim 8, Karras as modified discloses the method of claim 7, wherein the updating of the parameter comprises repeating updating of the parameter until an error between the reference model output and the target model output converges (Wang: pars 0009-0010, 0014, 0016).  

As to claim 9, Karras as modified discloses the method of claim 1, wherein the training of the additional layer comprises updating a parameter of the additional layer (Karras: Table 1, revise training parameters; page 6, last par, adjusting the parameters; Wang: pars 0072-0073).  

0072-0073).  

As to claim 11, Karras as modified discloses the method of claim 1, wherein the generating of the target image model comprises: generating the remaining layers of the target image model by duplicating parameters and a layer structure of the reference image model; and connecting the additional layer to the remaining layers (Karras: Fig 1).  

As to claim 12, Karras as modified discloses the method of claim 1, further comprising: updating parameters of the remaining layers and the additional layer in the target image model, in response to the completion of training of the additional layer (Wang: pars 0009-0010, 0072-0073).  

As to claim 13, Karras as modified discloses the method of claim 1, wherein a number of nodes in the additional layer is greater than or equal to a number of nodes in one of the layers of the reference image model and is less than or equal to a number of nodes in an input layer of the target image model (Karras: Fig 1, 8x8 vs 4x4).  



As to claim 19, Karras as modified discloses the method of claim 5, wherein the resolution of the image is greater than a resolution of the conversion image (sec 2, also see rejection in claim 4).  

As to claim 20, Karras as modified discloses the method of claim 1, wherein a number of nodes in the additional layer is greater than a number of nodes in any of the layers of the reference image model (Karras: Fig 1).  

As to claim 21, it recites a non-transitory CRM storing instructions executed to perform method of claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 22, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

Claims 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karras in view of Wang and further in view of  Solmer and US 2019/0279036 A1, Pan (hereinafter Pan).


Therefore, consider Karras as modified and Pan’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Pan’s teachings on training the target image model using input image and the labeling information for training the target image model in Karras as modified’s method for pattern recognition application.

As to claim 15, Karras as modified discloses the method of claim 14, wherein the determining of the label comprises determining the label based on a user input associated with the acquiring of the input image (Pan: pars 0002, 0062, 0065, 0067, speech, text, and character recognitions commonly require user voice input and text input from a user interface).  

As to claim 16, Karras as modified discloses the method of claim 1, further comprising: generating an additional image model comprising an additional layer connected to the target image model, in response to a completion of training of the target image model (Karras: Fig 1, an additional layer with 8x8 convolutional layer being connected to the target image model; Pan: pars 0012, 0022, 0030, 0040); and training the additional layer of the additional image model based on an output of the target image model (Karras: Figs 1-2, secs 2-3; Pan: pars 0012, 0025-0028, 0030, 0043).  

As to claim 18, Karras as modified discloses the method of claim 1, wherein the training of the additional layer comprises training the additional layer based on feature data output from at least a portion of the layers of the reference image model and feature .  

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground of rejection.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-270-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661